OPINION OF THE COURT
PER CURIAM.
This is an appeal from an order of the district court granting plaintiff’s motion for judgment notwithstanding the ver*718diet following a jury trial and verdict for defendant. Appellant contends that there were conflicts of fact necessary for the jury to resolve; and that there was no showing that reasonable men could not have reached the verdict returned by the jury and thus, in granting the motion, the district court usurped the function of the jury to find the facts.
We have carefully examined the record and can find no error. We will affirm the order of the district court on its thorough and well-reasoned opinion, Allen Industries, Inc. v. National Sponge Cushion, Inc., 292 F.Supp. 504 (D.N.J. 1967).